Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment to the specifications and the drawings are fully considered and are entered.

Election/Restrictions

Applicant’s election without traverse of Species II in the reply filed on 06/01/2022 is acknowledged.
Accordingly, claims 24,26,27,31,33,34,38 and 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 28-30 and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kuhn (US 5,654,788).

Referring to claim 21.  Kuhn discloses an article containing assembly (Figure 8), comprising:
an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44);
a complementary member (1) being removably attached to the article containing member (44; Figure 8);
a sensor (63; Figure 7) for detecting whether the article containing member (44; Figure 8) is secured to the complementary member (1);

a contact member (53; Figure 7) for engaging with the sensor (63; Figure 7) when the article containing member (44; Figure 8) is secured (as in Figure 8) to the complementary member (1) and disengaging (as in Figure 7) with the sensor (63) when the article containing member (44) is not secured to the complementary member (1); and
a processor (69),
wherein the sensor (63) is comprised of the processor (69) and the contact member (53; Figure 7), and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) contacts the processor (69 via electrical lead 61; Figure 7).

Referring to claims 22, 29 and 36.  Kuhn discloses an article containing assembly (Figure 8), comprising:
wherein the sensor (64) comprises a switch that breaks contact when a distance between the article containing member (44) and the complementary member (1) is more than a predetermined distance (when complementary member is separated from the containing member; such as in Figure 7).

Referring to claims 23, 30 and 37.  Kuhn discloses an article containing assembly (Figure 8), comprising:
wherein when the contact member (53) contacts the processor (69; initiates contacts via members 61), the processor (69) determines that the complementary member (1) is secured to the article containing member (44) and not detached (as shown in Figure 8).

Referring to claim 28.  Kuhn discloses an article containing assembly (Figure 8), comprising:
an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44);
a complementary member (1) being removably attached to the article containing member (44; Figure 8);
a sensor (63; Figure 7) for detecting whether the article containing member (44; Figure 8) is secured to the complementary member (1);

a contact member (exterior surface of 1; Figure 8) for engaging with the sensor (63 via member 53; Figure 8) when the article containing member (44; Figure 8) is secured (as in Figure 8) to the complementary member (1) and disengaging (as in Figure 7) with the sensor (63) when the article containing member (44) is not secured to the complementary member (1); and
a processor (69),
wherein the sensor (63; Figure 7) is provided in one of the article containing member and the complementary member (the sensor 63 in provided in article containing member 44; Figure 8) and the contact member (exterior surface of 1; Figure 8) is provided in the other of the article containing member and the complementary member (provided on the surface of complementary member),
wherein the sensor (63) is comprised of the processor and the contact member, and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) contacts the processor (69 via electrical lead 61; Figure 7).

Referring to claim 35.  Kuhn discloses a complementary member (1; Figure 8) usable with an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44), the complementary member (1; Figure 8) comprising:
an article containing member (44; Figure 8) having a region for containing one or more articles (47; interior cavity of 44);
a complementary member (1) being removably attached to the article containing member (44; Figure 8);
a sensor (63; Figure 7) for detecting whether the article containing member (44; Figure 8) is secured to the complementary member (1);

a contact member (53; Figure 7) for engaging with the sensor (63; Figure 7) when the article containing member (44; Figure 8) is secured (as in Figure 8) to the complementary member (1) and disengaging (as in Figure 7) with the sensor (63) when the article containing member (44) is not secured to the complementary member (1); and
a processor (69),
wherein the sensor (63) is comprised of the processor and the contact member, and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) contacts the processor (69 via electrical lead 61; Figure 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US 5,654,788) in view Huerga (US 2009/0294521 A1).

Referring to claims 25, 32 and 39.  Kuhn does not disclose the articles containing assembly comprising a memory for storing data.
Huerga discloses a medication container (400) comprising a memory strip (460; Figure 19) for storing data.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kuhn to include a memory for storing data as taught by Huerga because a memory for storing data would allow a cartridge to be programed with dosage information thus allowing the processor to retrieve the stored information on demand.

Response to Arguments

Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. See modified rejections incorporating all amended limitations cited above.
Pertaining to the current amendment the applicant the argues “The Kuhn patent fails to disclose or suggest at least a sensor comprised of a processor and a contact member, and when an article containing member is secured to a complementary member, the contact member contacts the processor.”  
In view of the Examiner the current amended limitations in view of Kuhn are rejected as wherein the sensor (63) is comprised of the processor and the contact member, and 
when the articles containing member (44; Figure 8) is secured to the complementary member (1), the contact member (53; Figure 7) contacts the processor (69 via electrical lead 61; Figure 7).  It is suggested the Applicant incorporate addition structure to overcome the cited rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651